

QORVO, INC.
2012 STOCK INCENTIVE PLAN
Stock Option Agreement
(Senior Officers)


THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”) is
made effective as of the date specified as the “Grant Date” on Schedule A hereto
(the “Grant Date”) between QORVO, INC., a Delaware corporation (the “Company”),
and ________________, an Employee of, or individual in service to, the Company
or an Affiliate (the “Participant”).


RECITALS:


In furtherance of the purposes of the Qorvo, Inc. 2012 Stock Incentive Plan (As
Assumed by Qorvo, Inc. and Amended and Restated Effective January 1, 2015)
(Formerly, the RF Micro Devices, Inc. 2012 Stock Incentive Plan), as it may be
amended (the “Plan”), and in consideration of the services of the Participant
and such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Participant hereby agree as
follows:


1.    Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.


2.    Grant of Option; Term of Option. The Company hereby grants to the
Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his or her employment or service to the Company,
and not in lieu of any salary or other compensation for his or her services, the
right and option (the “Option”) to purchase all or any part of such aggregate
number of shares (the “Shares”) of common stock of the Company (the “Common
Stock”) at a purchase price (the “Option Price”) as specified on Schedule A,
attached hereto, and subject to such other terms and conditions as may be stated
herein or in the Plan or on Schedule A. The Participant expressly acknowledges
that the terms of Schedule A shall be incorporated herein by reference and shall
constitute part of this Agreement. The Company and the Participant further
acknowledge that the Company's signature on the signature page hereof, and the
Participant's signature on the Grant Letter contained in Schedule A, shall
constitute their acceptance of all of the terms of this Agreement. The Option
(or any portion thereof) shall be designated as an Incentive Option or
Nonqualified Option, as stated on Schedule A. To the extent that the Option or
any portion thereof is designated as an Incentive Option and such Option does
not qualify as an Incentive Option, the Option or portion thereof shall be
treated as a Nonqualified Option. The term of the Option (the “Option Period”)
shall be specified in Schedule A and, except as otherwise provided in the Plan
or this Agreement, the Option will expire if not exercised in full by the
expiration date specified in Schedule A.


3.    Stockholder Rights. The Participant or his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Option and shall not have any dividend rights, voting rights or
other rights as a stockholder unless and until (and then only to the extent
that) certificates for such Shares have been issued and delivered to him, her or
them (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall have been provided).



1



--------------------------------------------------------------------------------



4.    Exercise of Option. Subject to the terms of the Plan and this Agreement,
the Option shall become exercisable on the date or dates set forth on Schedule A
attached hereto. To the extent that the Option is exercisable but is not
exercised, the Option shall accumulate and be exercisable by the Participant in
whole or in part at any time prior to expiration of an Option, subject to the
terms of the Plan and this Agreement. The Participant expressly acknowledges
that the Option may vest and be exercisable only upon such terms and conditions
as are provided in this Agreement and the Plan. Upon the exercise of an Option
in whole or in part, payment of the Option Price in accordance with the
provisions of the Plan and this Agreement, and satisfaction of such other
conditions as may be established by the Administrator or this Agreement, the
Company shall as soon thereafter as practicable deliver to the Participant a
certificate or certificates for the Shares purchased. Except where prohibited by
the Administrator or Applicable Law (and subject to such terms and conditions as
may be established by the Administrator), payment of the Option Price may be
made: (a) in cash or cash equivalent; (b) by delivery (by either actual delivery
or attestation) of shares of Common Stock owned by the Participant for such time
period, if any, as may be determined by the Administrator; (c) by shares of
Common Stock withheld upon exercise; (d) by delivery of written notice of
exercise to the Company and delivery to a broker of written notice of exercise
and irrevocable instructions to promptly deliver to the Company the amount of
sale or loan proceeds to pay the Option Price; or (e) by a combination of the
foregoing methods. Shares delivered or withheld in payment of the Option Price
shall be valued at their Fair Market Value on the date of exercise. The total
number of Shares that may be acquired upon exercise of the Option shall be
rounded down to the nearest whole share.


5.    Effect of Termination of Employment or Service. Except as may be otherwise
provided in Schedule A, the Option shall not be exercised unless the Participant
is, at the time of the exercise, an Employee and has been an Employee
continuously since the date the Option was granted, subject to the following:


(a)    The Option shall not be affected by any change in the terms, conditions
or status of the Participant's employment, provided that the Participant
continues to be an Employee.
 
(b)    The employment relationship of the Participant shall be treated as
continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed ninety (90) days, or, if longer, as long as the
Participant's right to reemployment is guaranteed either by statute or by
contract. The employment relationship of the Participant shall also be treated
as continuing intact while the Participant is not in active service because of a
Disability.


(c)    If the employment of the Participant is terminated because of death, the
following shall apply: (i) the Option shall automatically fully vest effective
as of the date of the Participant's death, (ii) the Option must be exercised, if
at all, prior to the close of the Option Period (after which time the Option
shall terminate) and (iii) the Option shall be exercisable by such person or
persons as shall have acquired the right to exercise the Option by will or by
the laws of intestate succession.


(d)    If the employment of the Participant terminates for Cause, his or her
Option (regardless of whether vested or unvested) shall lapse and no longer be
exercisable as of his or her Termination Date.


(e)    If the employment of the Participant is terminated for any reason other
than death or for Cause, the provisions of Section 2(b) of Schedule A shall
apply.


6.    No Right of Continued Employment; Forfeiture of Option. Nothing contained
in this Agreement or the Plan shall confer upon the Participant any right to
continue in the employment or service of the Company or an Affiliate or
interfere with the right of the Company or an Affiliate to terminate the
Participant's employment or service at any time. Except as otherwise expressly
provided in the Plan and this Agreement

2



--------------------------------------------------------------------------------



(including but not limited to Schedule A), all rights of the Participant under
the Plan with respect to the unexercised portion of his or her Option shall
terminate as of the Participant's Termination Date. The Participant expressly
acknowledges and agrees that the termination of his or her employment or service
shall (except as may otherwise be provided in this Agreement or the Plan) result
in forfeiture of the Option and any Shares subject to the Option to the extent
the Option has not been exercised as of the date of his or her termination of
employment or service. The grant of the Option does not create any obligation to
grant further awards.


7.    Nontransferability of Option. To the extent that this Option is designated
as an Incentive Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than by will or the laws of intestate
succession, or, in the Administrator's discretion, as may otherwise be permitted
in accordance with Treas. Reg. Section 1.421-1(b)(2) or Treas. Reg. Section
1.421-2(c) or any successor provisions thereto. To the extent that this Option
is designated as a Nonqualified Option, the Option shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except for transfers if and to the extent
permitted by the Administrator in a manner consistent with the Plan and the
registration provisions of the Securities Act. Except as may be permitted by the
preceding, the Option shall be exercisable during the Participant's lifetime
only by the Participant or his or her guardian or legal representative.


8.    Withholding; Tax Consequences.


(a)    The Participant acknowledges that the Company shall require the
Participant to pay the Company the amount of any federal, state, local, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Company to such authority for the account of the
Participant, and the Participant agrees, as a condition to the grant of the
Option and delivery of any Shares, to satisfy such obligations. Notwithstanding
the foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Option, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which the recipient is otherwise entitled. The
number of Shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.


(b)    The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or exercise of the Option and/or the acquisition or
disposition of the Shares subject to the Option and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.


9.    Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Option has vested and is
exercisable. Any interpretation

3



--------------------------------------------------------------------------------



of this Agreement by the Administrator and any decision made by it with respect
to this Agreement is final and binding.


10.    Superseding Agreement; Successors and Assigns. This Agreement supersedes
any statements, representations or agreements of the Company with respect to the
grant of the Option, any other equity-based awards or any related rights, and
the Participant hereby waives any rights or claims related to any such
statements, representations or agreements. Except as may be otherwise provided
in the Plan, this Agreement does not supersede or amend any existing Change in
Control Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company, including, but not
limited to, any restrictive covenants contained in such agreements. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective executors, administrators, next-of-kin, successors
and assigns.


11.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Delaware, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States.


12.    Amendment; Waiver. Subject to the terms of the Plan and this Agreement,
this Agreement may be modified or amended only by the written agreement of the
parties. Notwithstanding the foregoing, the Administrator shall have unilateral
authority to amend this Agreement (without Participant consent) to the extent
necessary to comply with Applicable Law or changes to Applicable Law (including
but not limited to federal securities laws and Code Section 409A). The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant.


13.    Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant's address indicated by
the Company's records, or if to the Company, at the Company's principal office
located in Greensboro, NC, attention Corporate Treasurer, Qorvo, Inc.


14.    Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


15.    Restrictions on Option and Shares. The Company may impose such
restrictions on the Option and any Shares or other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such Option or Shares. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, to make any other distribution of benefits,
or to take any other action, unless such delivery, distribution or action is in
compliance with all Applicable Law (including but not limited to the
requirements of the Securities Act). The Company may cause a restrictive legend
to be placed on any certificate for Shares issued pursuant to the Option in such
form as may be prescribed from time to time by Applicable Law or as may be
advised by legal counsel.

4



--------------------------------------------------------------------------------





16.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.


17.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Option, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to the Participant from time to time. In addition, the Participant
shall be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.


18.    Notice of Disposition. To the extent that the Option is designated as an
Incentive Option, if any Shares are disposed of within two (2) years following
the date of grant or one year following the transfer of such Shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Administrator may reasonably require.


[Signature Page to Follow]

5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated herein.


QORVO, INC.






By: ______________________________________
Robert A. Bruggeworth
President and Chief Executive Officer




Attest:






__________________________________
Suzanne B. Rudy
Vice President, Corporate Treasurer
and Compliance Officer




[Signature Page of Participant to Follow on Schedule A/Grant Letter]







6



--------------------------------------------------------------------------------



Qorvo, Inc.
2012 Stock Incentive Plan
Stock Option Agreement
(Senior Officers)


Schedule A/Grant Letter


1.     Grant Terms. Pursuant to the terms and conditions of the Company's 2012
Stock Incentive Plan, as it may be amended (the “Plan”), and the Stock Option
Agreement (Senior Officers) attached hereto (the “Agreement”), you (the
“Participant”) have been granted [an Incentive Option][a Nonqualified Option]
(the “Option”) to purchase _______________ shares of Common Stock (the “Shares”)
as outlined below. Unless otherwise defined herein, capitalized terms in this
Schedule A shall have the same definitions as set forth in the Agreement and the
Plan.    
 
 
 
Granted To:
 
________________________
Grant Date:
 
________________________
Number of Shares Subject to Option:
 
________________________
Option Price per Share:
 
________________________
Option Period:
 
________________________
Expiration Date:
 
________________________

    
2.     Vesting of Option.*


(a)     General:


(i)    The Option shall be deemed vested with respect to twenty-five percent
(25%) of the Shares subject to the Option on the first anniversary of the Grant
Date, subject to the continued employment of the Participant with the Company or
an Affiliate through such vesting date;.


(ii)    The Option shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of fifty percent (50%)) of the Shares
subject to the Option on the second anniversary of the Grant Date, subject to
the continued employment of the Participant with the Company or an Affiliate
through such vesting date;


(iii)    The Option shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of seventy-five percent (75%)) of the
Shares subject to the Option on the third anniversary of the Grant Date, subject
to the continued employment of the Participant with the Company or an Affiliate
through such vesting date; and


(iv)    The Option shall be deemed vested with respect to an additional
twenty-five percent (25%) (for a total of one hundred percent (100%)) of the
Shares subject to the Option on the fourth anniversary of the Grant Date,
subject to the continued employment of the Participant with the Company or an
Affiliate through such vesting date.


[Modify vesting schedule as appropriate.]
__________________
*Subject to terms and conditions of the Plan and/or the Agreement.
(b)    Special Post-Termination Vesting and Exercise Terms: Notwithstanding the
vesting provisions of Section 2(a) of Schedule A and Section 5 of the Agreement,
in the event of the Participant's termination of employment or service for any
reason (including termination due to Disability) other than death or for Cause,
the following terms shall apply with respect to the Option:



A-1



--------------------------------------------------------------------------------



(i)    If the Participant (A) has executed within the Statutory Notice Period, a
Release and, if so determined by the Company, a Severance Agreement with the
Company, (B) does not revoke the Release prior to the end of the seven-day
statutory revocation period, and (C) satisfies the Post-Employment Condition,
then the Option shall continue to vest according to the vesting schedule stated
in Section 2(a) above as if the Participant had remained an employee of, or
service provider to, the Company and shall remain exercisable for the remainder
of the Option Period.


(ii)    If the Participant fails to execute such Release and, if applicable,
Severance Agreement, within the Statutory Notice Period, or revokes the Release
prior to the end of the seven-day statutory revocation period, or violates the
Post-Employment Condition, the Option (and any remaining right to underlying
Shares) shall be deemed forfeited in its entirety as of the date of the
Participant’s Termination Date.


(iii)    If the Administrator determines in the exercise of its discretion that
the Participant has committed a breach or violation of the Release, the
Severance Agreement, the ICN Agreement or the Post-Employment Condition at any
time on or prior to end of the Post-Termination Period (without regard to when
the Administrator first discovers or has notice of any such breach or
violation), then, in addition to any other remedies available to the Company at
law or in equity as a result of such breach or violation, (A) the Option (and
any remaining right to underlying Shares) shall immediately be forfeited in its
entirety; (B) any Shares subject to the Option that were acquired upon exercise
following the Participant’s Termination Date shall immediately be forfeited and
returned to the Company without the payment by the Company of any consideration
for such Shares (including repayment of any amount paid by the Participant with
respect to taxes related to the grant or exercise of the Option), other than
repayment of the original purchase price for the Shares, and the Participant
shall cease to have any interest in or right to such Shares and shall cease to
be recognized as the legal owner of such Shares; and (Z) any Gain realized by
the Participant with respect to any Shares issued following the Participant’s
Termination Date shall immediately be paid by the Participant to the Company.
The Administrator shall have discretion to determine the basis for termination,
whether any breach of the Release, the Severance Agreement, the ICN Agreement or
the Post-Employment Condition has occurred and to otherwise interpret this
Section 2.


(iv)    If, during the Post-Termination Period, the Participant dies, to the
extent that the Option is not fully vested as of the date of the Participant’s
death, the Option shall automatically fully vest effective as of the date of the
Participant’s death and shall be exercisable as provided in Section 5(c) of the
Agreement.


(v)    The Option, to the extent it is designated as an Incentive Option, shall
cease to qualify as such in the event it is not exercised within three months
following the Participant's termination of employment (or one year in the event
of termination of employment due to Disability).


(c)    Defined Terms: In addition to other terms defined herein or in the
Agreement, the following terms shall have the meanings given below:


(i)    “Gain” means the Fair Market Value of the Company’s Common Stock on the
date of sale or other disposition, multiplied by the number of Shares sold or
disposed of, less the aggregate purchase price paid for the Shares.
(ii)    “ICN Agreement” means any Inventions, Confidentiality and
Nonsolicitation Agreement (without regard to the formal title of such agreement)
previously entered into between the Company and the Participant.
(iii)    “Post-Employment Condition” means the Participant may not provide
services (whether as an employee, consultant or advisor) to any for-profit
entity other than the Company or its Affiliates during the Post-Termination
Period without the approval of the Administrator, which may be exercised in its
sole discretion.
(iv)    “Post-Termination Period” means the period commencing on the
Participant’s Termination Date and ending on the date that the last installment
of the Option vests under this Agreement.

A-2



--------------------------------------------------------------------------------



(v)    “Release” means an irrevocable (except to the extent required by law to
be revocable) general release of claims, in form acceptable to the Company and
containing such terms as may be specified by the Company in the exercise of its
discretion (which discretion may include, but shall not be limited to, requiring
a broad release of claims in favor of the Company).
(vi)    “Severance Agreement” means a severance or other similar agreement, in
form acceptable to the Company and containing such terms as may be specified by
the Company in the exercise of its discretion (which discretion may include, but
shall not be limited to, requiring restrictive covenants in favor of the
Company).
(vii)    “Statutory Notice Period” means twenty-one (21) days (or such other
applicable statutory notice and/or consideration period) from the date a Release
has been presented to the Participant by the Company.


By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement. I understand that the Grant Letter and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Letter and the other provisions of Schedule A
contained herein. The Company reserves the right to treat the Option and the
Agreement as cancelled, void and of no effect if the Participant fails to return
a signed copy of the Grant Letter within 30 days of receipt.


 
 
Date:
Signature:________________________________________________
____________



            


Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, Qorvo,
Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a copy of
the Agreement, including this Grant Letter, for your files.

A-3

